DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/30/2021 have been fully considered and are persuasive.  The Non-Final Rejection of 09/30/2021 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to the field of flip-flops and more particularly to a True-Single-Phase-Clock (TSPC) pre-charge based flip-flop.

The claimed invention as set forth in claim 1 recites features such as:
A flip-flop comprising: 
a scan section; 
a master section; and 
a slave section, 

wherein the master section is coupled to the scan section and is configured to receive the internal signal and a data input, and output a master feedback signal to the slave section based on the internal signal, the data input, and the feedback data, 
wherein the slave section is coupled to the master section and configured to generate an output by latching the master feedback signal received from the master section according to the clock signal, and 
wherein the clock signal is a True-Single-Phase-Clock (TSPC).

The Examiner agrees with the Applicant’s arguments filed 12/30/2021 with regard to the allowable features in view of the arts of record in reference to claims 1 and 20.
 
The claimed invention as set forth in claim 19 recites features such as:
A flip-flop comprising: 
a scan section; 
a master section; and 
a slave section, 
wherein the scan section comprises: 
a first scan stage configured to receive a scan enable signal, and output an inverted scan enable signal to a first scan-stage output node; 

a third scan stage configured to receive the signal SINCK from the second scan stage, the inverted scan enable signal from the first scan stage, and feedback data from the master section, the feedback data corresponding to previously stored data in the master section, and output inverted feedback data to a third scan-stage output node, 
wherein the master section comprises: 
a first master stage configured to receive the signal SINCK from the second scan stage and output an inverted signal Nsin, which is an inversion of the signal SINCK, to a first master-stage output node; 
a second master stage configured to receive the inverted signal Nsin from the first master stage, the inverted scan enable signal from the first scan stage, a data input, the inverted feedback data from the third scan stage, a master feedback signal, and output the feedback data to a second master-stage output node; and 
a master-slave stage configured to receive the feedback data from the second master stage, and the clock signal, and output the master feedback signal to a common master-slave stage output node, 
wherein the slave section comprises: 
an OR-AND-Invert logic (OAI) gate configured to receive the master feedback signal from the master-slave stage and the clock signal, and to provide an OAI output to an OAI gate output node, wherein the OAI output corresponds to 1 or 0; and 

wherein the clock signal is a True-Single-Phase-Clock (TSPC).

The prior arts of record, namely Lee et al. (US-20100308864), teach a scan-master-slave flip flop as described in Fig. 5B.
 The prior arts of record, namely Cong (US-7915925), teach a scannable D flip-flop, comprising a source coupled logic, comprising a trigger circuit for reading a clock input; a scannable input circuit coupled to the trigger circuit having four NMOS transistors; a first feedback circuit for a first output; and a second feedback circuit for a second output; a latch circuit coupled to the source coupled logic; and an output buffer coupled to the latch circuit. Another embodiment of the present invention provides a scannable D flip-flop, comprising: a cascade dynamic logic, comprising: a first stage circuit; a second stage circuit coupled to the first stage circuit; a third stage circuit coupled to the second stage circuit; and a scannable input circuit coupled to the first stage circuit having four NMOS transistors for reading a data input and scannable inputs; a latch circuit coupled to the second stage circuit; and an output buffer coupled to the latch circuit. (Abstract).
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the invention as a whole as set forth in claim 19.
Hence, claims 1-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        02/22/2022